DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 8/04/2020, 10/07/2020, 6/29/2021, 3/30/2022, and 6/07/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over	Patent No.: US 11,336,341 B2 to Robinson, in view of Patent No.: US 6,973,124 B2 to Miller.
Regarding claim 1, Robinson discloses “a method, comprising: receiving, via a processor, a first vector”(412 singular value decomposition is performed, at the communication devices, the communication channel to identify a left singular vector(i.e. first vector) of the communication channel [Col.10/ lines 1-4]) ; “partitioning the first vector (Remove the left (i.e. singular first vector) and right singular vectors from the first set of transformed symbols , to generate a second Set of transformed symbols [Fig.4/item 414]), via the processor, to produce a magnitude vector (with a magnitude of 2 [Col.11/lines 7-8) and a sign vector”(right vector singular vector [Fig.414]) ; “generating a second vector”(left and right singular vectors from the first set of transformed symbols , to generate a second Set of transformed symbols [Fig.414]), “via the processor, including a modified magnitude vector and a modified sign vector” (with a magnitude of 2 [Col.11/lines 7-8), “by: applying a permutation to the magnitude vector to produce the modified magnitude vector, converting the sign vector , based on an algorithm, into an intermediate sign vector”(Apply a permutation to each symbol from the set of symbols , to produce a set of permuted symbols [Fig.2/item 212]).
Robinson does not explicitly disclose  “and applying a plurality of nonlinear layers to the intermediate sign vector, each nonlinear layer from the plurality of nonlinear layers including at least one of a permutation, an S-box transformation, a diffusive linear operation, or an Xor operation, to produce the modified sign vector; applying, via the processor, a plurality of linear layers to the second vector to produce a third vector, the third vector being a transformed version of the first vector, and sending a first signal representing the third vector to at least one transmitter for transmission of a second signal representing the transformed data vector from the at least one transmitter to at least one receiver.”
However, Miller in an analogous art discloses “and applying a plurality of nonlinear layers to the intermediate sign vector”(non-linear pre-emphasis amplification Miller[Fig.1//item 207]), “each nonlinear layer from the plurality of nonlinear layers including at least one of a permutation”(non-linear compression amplification Miller [Fig.11/item 209]), “an S-box transformation, a diffusive linear operation, or an Xor operation”(residuals W-W's is to provide a logical exclusive or (XOR) operation between the sign of the residuals Wi-W's and a logical variable having a value corresponding to a logical one Miller [Col.10/lines 60-64]), “to produce the modified sign vector; applying, via the processor, a plurality of linear layers to the second vector to produce a third vector” (vectors C1-C4 with the vector X Miller [Col.6/lines 60-65]), “the third vector being a transformed version of the first vector”(commuting rotating vectors are transformed into signal vectors Miller[Col.6/lines 32-34)  “and sending a first signal representing the third vector to at least one transmitter for transmission of a second signal representing the transformed data vector from the at least one transmitter to at least one receiver.” (commuting rotation and de-rotation filters are derived from the elementary matrices which describe a geometric rotation of a vector. Their function is to transform an input data vector within a data coordinate System into a signal vector Miller [Col.4/lines 21-25]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Robinson’s vector system within a first and second communication device with Miller’s vector signal transmission and reception process in order to provide data integrity. One of ordinary skill would have been motivated to combine because Robinson discloses a vector system in a MIMO communication, Miller discloses a vector signal transmission and reception process, and both are from the same field of endeavor.
	Regarding claim 2 in view of claim 1, the references combined disclose “wherein the converting the sign vector is based on an initialization vector”(L vectors are multiplied by an MxM dimensional Scalar matrix to effectuate the initialization  polyphase filtering at Step 274 Miller [Col35/lines 39-41]).
Regarding claim 3 in view of claim 1, the references combined disclose “further comprising selecting the algorithm based on an encryption mode of operation of the processor”(Miller FIG. 2 discloses a signal encryptor 32 includes an analyzer 33 having Signal encryption circuit 34, which may be provided for example as a random number generator).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein the algorithm includes an Xor operation” (encryptor circuit 44 may encrypt the Signal by adding a secret number to the residue,via a logical XOR Miller[Col.13/lines 9-15]), “and an encryption mode of operation of the processor is a cipher block chaining (CBC) mode” (Signal encryptor 32 may be modified to include digital cipher feedback Miller[Col.11/lines 9-10]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the algorithm includes an Xor operation, and an encryption mode of operation of the processor is an electronic code book (ECB) mode” (residuals W-W's is to provide a logical exclusive or (XOR) operation between the sign of the residuals Wi-W's and a logical variable having a value corresponding to a logical one Miller [Col.10/lines 60-64]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein a number of nonlinear layers in the plurality of nonlinear layers equals a number of linear layers in the plurality of linear layers” (non-linear pre-emphasis amplification Miller[Fig.1//item 207]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein a number of nonlinear layers in the plurality of nonlinear layers is different from a number of linear layers in the plurality of linear layers” (non-linear pre-emphasis amplification Miller[Fig.1//item 207]).
Regarding claim 8 in view of claim 1, the references combined disclose “wherein at least one of a number of linear layers (“ZL”) in the plurality of linear layers or a number of nonlinear layers (“Q”) in the plurality of nonlinear layers is equal to [log2(N)].” (both linear and non-linear operators, all modems require that DIM=ZI) in order to recover data correctly Miller [Col.24/lines 32-34]).
Regarding claim 9 in view of claim 1, the references combined disclose “wherein at least one of a number of nonlinear layers in the plurality of nonlinear layers or a number of linear layers in the plurality of linear layers is based on a performance constraint” (both linear and non-linear operators, all modems require that DIM=ZI) in order to recover data correctly Miller [Col.24/lines 32-34]).

Regarding claim 10 in view of claim 1, the references combined disclose “wherein at least one of a number of nonlinear layers in the plurality of nonlinear layers or a number of linear layers in the plurality of linear layers is based on a security constraint” (both linear and non-linear operators, all modems require that DIM=ZI) in order to recover data correctly Miller [Col.24/lines 32-34]).
Regarding claim 11 in view of claim 1, the references combined disclose “wherein the permutation applied to the magnitude vector does not reduce a total power of the first vector” (with a magnitude of 2 [Col.11/lines 7-8], Remove the left and right singular vectors from the first set of transformed symbols , to generate a second Set of transformed symbols [Fig.4/item 414]).
Regarding claim 12, Robinson discloses “a method, comprising: receiving, via a processor, an input vector including a plurality of complex numbers” (412 singular value decomposition is performed, at the communication devices, the communication channel to identify a left singular vector(i.e. first vector) of the communication channel [Col.10/ lines 1-4]); “generating a transformed vector based on the input vector” (Remove the left (i.e. singular first vector) and right singular vectors from the first set of transformed symbols , to generate a second Set of transformed symbols [Fig.4/item 414]), “via the processor, by: applying a permutation to a magnitude vector associated with the input vector” (Apply a permutation to each symbol from the set of symbols , to produce a set of permuted symbols [Fig.2/item 212]), “to produce a modified magnitude vector” (with a magnitude of 2 [Col.11/lines 7-8).
Robinson does not explicitly disclose “applying an algorithm and a plurality of nonlinear layers to a sign vector associated with the input vector, to produce a modified sign vector, the modified magnitude vector and the modified sign vector defining an intermediate vector”, and applying a plurality of linear layers to the intermediate vector to produce the transformed vector; and sending a first signal representing the transformed vector to at least one transmitter for transmission of a second signal representing the transformed vector from the at least one transmitter to at least one receiver”
However, Miller in an analogous art discloses “applying an algorithm and a plurality of nonlinear layers to a sign vector associated with the input vector” (non-linear pre-emphasis amplification Miller[Fig.1//item 207, “to produce a modified sign vector, the modified magnitude vector and the modified sign vector defining an intermediate vector” (vectors C1-C4 with the vector X Miller [Col.6/lines 60-65]), “and applying a plurality of linear layers to the intermediate vector to produce the transformed vector; and sending a first signal representing the transformed vector to at least one transmitter for transmission of a second signal representing the transformed vector from the at least one transmitter to at least one receiver” (commuting rotation and de-rotation filters are derived from the elementary matrices which describe a geometric rotation of a vector. Their function is to transform an input data vector within a data coordinate System into a signal vector Miller [Col.4/lines 21-25]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Robinson’s vector system within a first and second communication device with Miller’s vector signal transmission and reception process in order to provide data integrity. One of ordinary skill would have been motivated to combine because Robinson discloses a vector system in a MIMO communication, Miller discloses a vector signal transmission and reception process, and both are from the same field of endeavor.
Regarding claim 13 in view of claim 12, the references combined disclose “wherein each nonlinear layer from the plurality of nonlinear layers includes at least one of: a permutation, an S-box transformation, a diffusive linear operation, or an Xor operation” (residuals W-W's is to provide a logical exclusive or (XOR) operation between the sign of the residuals Wi-W's and a logical variable having a value corresponding to a logical one Miller [Col.10/lines 60-64]),
Regarding claim 14 in view of claim 12, the references combined disclose “further comprising selecting the algorithm based on an encryption mode of operation of the processor.” (Miller FIG. 2 discloses a signal encryptor 32 includes an analyzer 33 having Signal encryption circuit 34, which may be provided for example as a random number generator).
Regarding claim 15 in view of claim 12, the references combined disclose “wherein the algorithm includes an Xor operation” (encryptor circuit 44 may encrypt the Signal by adding a secret number to the residue,via a logical XOR Miller[Col.13/lines 9-15]), “and an encryption mode of operation of the processor is one of a cipher block chaining (CBC) mode or an electronic code book (ECB) mode” (Signal encryptor 32 may be modified to include digital cipher feedback Miller[Col.11/lines 9-10]).
Regarding claim 16 in view of claim 12, the references combined disclose “wherein a number of nonlinear layers in the plurality of nonlinear layers equals a number of linear layers in the plurality of linear layers” (non-linear pre-emphasis amplification Miller[Fig.1//item 207]).
Regarding claim 17 in view of claim 12, the references combined disclose “wherein a number of nonlinear layers in the plurality of nonlinear layers is different from a number of linear layers in the plurality of linear layers” (non-linear pre-emphasis amplification Miller[Fig.1//item 207]).
Regarding claim 18 in view of claim 12, the references combined disclose “wherein at least one of a number of linear layers (“L”) in the plurality of linear layers or a number of nonlinear layers (“Q”) in the plurality of nonlinear layers is equal to [loga2(N)]” (both linear and non-linear operators, all modems require that DIM=ZI) in order to recover data correctly Miller [Col.24/lines 32-34]).
Regarding claim 19 in view of claim 12, the references combined disclose “wherein at least one of a number of nonlinear layers in the plurality of nonlinear layers or a number of linear layers in the plurality of linear layers is based on at least one of a performance constraint or a security constraint” (both linear and non-linear operators, all modems require that DIM=ZI) in order to recover data correctly Miller [Col.24/lines 32-34]).

Regarding claim 20 in view of claim 12, the references combined disclose “wherein the permutation applied to the magnitude vector does not reduce a total power of the first vector” (with a magnitude of 2 [Col.11/lines 7-8], Remove the left and right singular vectors from the first set of transformed symbols , to generate a second Set of transformed symbols [Fig.4/item 414]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433                    

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433